        Case 7:19-mj-08149-MRG Document 1 Filed 08/29/19 Page 1 of 2
                                               ·7
                                               ~· ORIGINAL
Approved       by, JUL
                    ~A ~   45µ
                       MCCORMICK
                    Special Assistant United States Attorney

Before:             THE HONORABLE MARTIN R. GOLDBERG
                    United States Magistrate Judge
                    Southern District of New York

                                                 -x
UNITED STATES OF AMERICA                                  MISDEMEANOR
                                                          COMPLAINT

                  -v-                                     Violation of

                                                          NYVATL 511 (1) (a)
ROGER L. KEARNEY

                                                          COUNTY OF OFFENSE:
                  Defendant                               ORANGE
                                                -x
SOUTHERN DISTRICT OF NEW YORK, ss.:
         Brc,J~ 'f>e.,.,,~~
'1e.                     being du l y sworn , deposes and says that
        Plls:t1E LA P4ENDE2'.i ,
~     is a Court Liaison ass i gned to the Provost Marshal
Off i ce , at the Un i ted States Military Academy , West Point ,
New Yo r k , and charges as follows:

                                   COUNT ONE

          On or about June 11, 2019, at the United States
Military Academy, West Point, New York, within the special
maritime and territorial jurisdiction of the United States,
in the Southern District of New York, CHRISTOPHER E.
SHELTON, the detendant, unlawtully, knowingly and willtully
operated a motor vehicle upon a public road while knowing,
or having reason to know, that his license to operate such
motor vehicle in New York was suspended, revoked, or
otherwise withdrawn by the commissioner, to wit, the
defendant was observed operating his motor vehicle at
Thayer Gate and an investigation revealed that the
defendant's state driver's license had been suspended.

       (New York Vehicle and Traffic Law, Section 511(1) (a))

The basis for the deponent's knowledge and for the
foregoing charges are, in part, as follows:
1.     I am Court Liaison, assigned to the Provost Marshal
     Case 7:19-mj-08149-MRG Document 1 Filed 08/29/19 Page 2 of 2



Office, at the United States Military Academy, West Point,
New York, which is located in the Southern District of New
York.

2. On or about June 11, 2019 at approx imately 06: 4 2 a.m.,
MP Officer, SPC Fitzpatrick, was conducting random anti-
terrorism measure searches at Thayer Gate, when a silver in
color Acura TL was selected for a vehicle search.    The
driver, identified as the defendant, was asked for his
license and he stated he had lett it at home but provided a
New York State Identification card. A check on the
defendant's identification number revealed that his license
had been suspended since 2017 for failure to answer
summons.

3. The defendant was issued a District Court Violation
Notice for operating a motor vehicle while license
suspended or revoked (DCVN number 8005994 / SYl0) and was
released on his own recognizance.

WHEREFORE, deponent pray s that the abov e-named defendant be
imprisoned or bailed, as the case may be.



                        ~AM~::; ;-a:;[~
                        Court Lia i son


Swor to betore me this
29th day of August, 2019



HONORABLE MARTIN R         BERG
United States Magi tra      Judge
Southern District o
